Title: To George Washington from George Walton, 13 August 1781
From: Walton, George
To: Washington, George


                        
                            Sir,
                            Philadelphia, 13 August, 1781.
                        
                        We had the honor of your very interesting dispatch, of the 17 ultimo, by express, two days ago; and we cannot
                            fail always to acknowledge the great and judicious efforts which you have made to restore our Constituents to the
                            possession of their Country. Under your protection, and receiving all possible countenance, we have the highest confidence
                            that the Enemy will not be able again to drive them out.
                        Having foreseen the consequences of a want of information, our Colleague, Colonel Few, set out from hence
                            about twelve or fourteen days since, for the very purposes mentioned in your letter. We are however, very thankful for your
                            sentiments upon that subject, as we ever shall be upon any other. Mr Telfair is expected here every day, to join the
                            Delegation, which it is wished you would mention to any of the people of Georgia, as he was absent when the last advices
                            went away. His coming may enable another Delegate to repair to the State.
                        It is in contemplation to send Mr Timothy on to you with a press, which would give you a new, & we
                            think Efficacious weapon, against the Enemy. The people of the Country might certainly be regulated in their opinions and
                            be brought at once to contemplate & pursue a common object; and tories might be printed out of countenance. We
                            wish you health & complete success, and are, Sir, with much respect & esteem, your most obedient &
                            very humble servt.
                        
                            Geo. Walton.
                        
                        
                            Richd. Howley.
                        
                    